Case 2:19-cr-00011-JRG-RSP Document 9 Filed 10/22/19 Page 1 of 2 PageID #: 12



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

UNITED STATES OF AMERICA                          §
                                                  §       No. 2:19-CR-11
v.                                                §       JUDGES JRG/RSP
                                                  §
BEAU DANIEL MERRYMAN                              §

                                 MOTION TO UNSEAL

       The United States of America moves this Court to unseal the above-styled case.

In support of this motion, the United States would show the Court that the defendant has

been arrested pursuant to a federal arrest warrant issued in connection with the

indictment. In addition, he has already had his initial appearance. Accordingly, no need

currently exists to protect the contents of this case from disclosure.

                                           Respectfully submitted,

                                           JOSEPH D. BROWN
                                           UNITED STATES ATTORNEY

                                           /s/ L. Frank Coan, Jr.______________
                                           L. Frank Coan, Jr.
                                           Assistant United States Attorney
                                           Bar No. 170966 (Georgia)
                                           110 North College Avenue, Suite 700
                                           Tyler, Texas 75702
                                           (903) 590-1400




Motion To Unseal – Page 1
Case 2:19-cr-00011-JRG-RSP Document 9 Filed 10/22/19 Page 2 of 2 PageID #: 13



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

UNITED STATES OF AMERICA                         §
                                                 §      No. 2:19-CR-11
v.                                               §      JUDGES JRG/RSP
                                                 §
BEAU DANIEL MERRYMAN                             §

                             CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of this pleading has been served on

counsel for the defendant via e-mail on this the 22nd day of October, 2019.


                                                 /s/ L. Frank Coan, Jr.
                                                 L. Frank Coan, Jr.




Motion To Unseal – Page 2
